DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-4,13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota U.S. 2018/0223914 in view of Storstein 6,821,447 .
 	Regarding claim 1 Hirota shows clutch plates at 51,61 which may be formed from low carbon steel. As explained in paragraphs 0035,0036 and as shown in figures 5A-5D, but particularly 5D Hirota shows a plurality of grooves 67 that can be formed from known machining methods such as grinding and having a depth of 1 micrometer or more. These grooves are therefore considered to meet the limitation of ‘microgrooves’, and are ‘non-tangentially angled to the circumferential direction of rotation at least with ‘one component’.  Further, the at least one surface of the plate(s) 61 come into contact with the friction plates 57 (which may be of a unitary design) placed on plates 51.  Since it is notoriously well known in the art that the components forming clutches and brakes are interchangeable in a wide variety 
  	Although not applied see the similarly constructed reference to Diagre.  Note the title of the invention.  See figures 8 and 10 and elements 75,76.
Lacking in Hirota is a specific limitation of using a PMMC material for the disc. 
However such materials are notoriously well known in the clutch/brake art for the expected benefits of weight reduction.  See applicant’s specification at page 1 and Storstein at least the abstract.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have used a PMMC for the clutch plates 51,61 in Hirota simply as the
obvious substitution of one well known material for another dependent upon such well known
engineering factors as costs and specific vehicle application.
Regarding claims 2-4,13,14 these limitations are considered to be fairly suggested by the combined
teachings of the references above and what is well known in the art.
Claims 5,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota/Storstein as
applied to claim 1 above, and further in view of Patrick et al. 5,884,388 or Breeze 2,516,544.
Regarding claim 5 Hirota, as modified, lacks specifically showing the microgrooves are ‘arranged
close’ to one another in the circumferential direction and the saw tooth profile in cross section.
However the limitation of ‘ arranged close to one another..” is extremely broad.
Nevertheless the reference to Patrick shows such a groove arrangement in a brake disc
application in figures 2,3A,3B at 30. Note this brake disc can be made of aluminum.  Also once the layer 22 eventually wears off the microgrooves at 30 in figure 3A will contact the friction lining.
Breeze shows a clutch plate in figure 6 having grooves with a sawtooth profile. 

found it obvious to have it obvious to have made the grooves of Hirota in figure 5D spaced
closer together, simply as an obvious modification to an existing embodiment. Further, to have
cut the grooves as taught by Patrick or Breeze into a sawtooth profile at 30 would have been obvious in
the event a coating is used as taught by Patrick in col 3 lines 32+ and claim 3.
Claims 6-11,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota/Storstein and
JP 5126041 or Crankshaw 4,385,429 or Wildhaber 2,464,913.
Regarding claim 6 Hirota in view of Storstein is relied upon as explained above.
Lacking in Hirota is a specific description of the manufacturing process with the tool.
The references to either JP ‘041 or to Crankshaw or Wildhaber all show known and varied
manufacturing processes for the cutting/grinding of brake/clutch plates.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have it obvious to have ‘offset the cutting tool with respect to the friction ring in the circumferential direction thereof merely dependent upon the specific choice of
cutting tool arrangement used in the formation of the grooves in the disc.
Regarding claims 7-11 these limitations are considered to be taught by the combined teachings
of the references above.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota/Storstein and JP 5126041 or Crankshaw or Wildhaber as applied to claim 6 above, and further in view of Patrick or Breeze.
Regarding claim 15 Patrick or Breeze are relied upon as explained above.
Response to Arguments
Applicant's arguments filed June 14, 2021 have been fully considered but they are not persuasive. Applicant’s primary argument is that:
T he Examiner states that Hirota teaches “at least one microgroove” as claimed by
Applicant’s claim 1. Claim 1 has been amended to recite, “at least one friction surface configured for interacting with a brake lining...a plurality of microgrooves which extends extend
in a radially directed manner with respect to a circumferential direction of rotation of the
friction ring”.
Applicant believes that Hirota does not teach “at least one friction surface...interacting with a brake lining” or “a plurality of microgrooves” as claimed by Applicant.
As stated in para 0025 of Hirota the device is capable of functioning, at least in part as a ‘brake’.  Notwithstanding this argument as the reference to Daigre (not applied) it is notoriously well known that in some vehicle applications the term “brakes” and “clutches” are often used interchangeably since they use common components.
Contrary to applicant’s arguments paragraph 0036 of Hirota discusses a number of “alternative arrangements” for the depths of the grooves.  The first arrangement is that the grooves are “no less than about 1 micrometer in depth”.  Therefore the claimed range discussed in applicant’s specification of “in the range between almost around 0 to a few micrometers” is met in Hirota.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



8/9/21